Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/27/2022 has been entered.
This claims priority from provisional application 62/773,080 filed 11/29/2018.
Claims 1 & 40 being independent.
Claims 1, 37, 40, 43 and 53 have been amended.
Claims 19-20, 26, 38, 42 and 44 were previously canceled and claims 36 and 52 are newly cancelled.
Claims 1-18, 21-25, 27-35, 37, 39-41, 43, 45-51 and 53-55 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
With respect to Applicants’ arguments under 35 USC 101, the arguments have been fully considered, however, the examiner respectfully disagrees. Under Step 2A Prong One, the representation of a commodity as a digital token and the exchange of digital commodity tokens falls under extra solution activity which further limits the abstract idea without significantly more. Further, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, and certainly does not apply or use the judicial exception in some other meaningful way beyond generally applying the use of the judicial exception to a particular technological environment. When taking out all the computer elements from the claims, including blockchain and digital computer technology, the claims merely describe how to generally “apply” the judicial exception in a computer environment to automate a business process without providing significantly more. At best, the features may be considered to be an improvement to a business problem, using computers and blockchain technology; however, an improvement to a business solution is still abstract and not a technical improvement upon current transaction systems. All the steps in the claims can be performed without a computer and do not impose meaningful limits on the recited judicial exception. Simply implementing the abstract idea on a generic computer using blockchain technology, a distributed leger, JavaScript function and cryptocurrency is not a practical application of the abstract idea nor a technical improvement, see MPEP 2106.05 (f). Therefore, the claims monopolize the alleged abstract idea because at least they do not require the use of blockchain technology, a distributed ledger, cryptocurrency, etc., in order to accomplish the improvement in security of stored information. For the above reasoning, the 35 USC 101 rejection of claims 1-18, 21-25, 27-35, 37, 39-41, 43, 45-51 and 53-55 is maintained.
With respect to Applicants’ arguments under 35 USC 103, the arguments have been fully considered, however, the examiner respectfully disagrees. After further consideration, the prior art of record in Chapman ¶ [51] reads on the amended language in the claims. Therefore, the 35 USC 103 rejection of the claims is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 21-25, 27-35, 37, 39-41, 43, 45-51 and 53-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of transferring a net settlement value to or from the purchaser of the commodity without significantly more. 
Claim 1 recites: 
establishing a provisional price for a commodity on a first date for delivery at a future second date; 
establishing a partial payment price on the first date corresponding to the commodity; 
receiving the partial payment price from a purchaser of the commodity;
tracking a value for the commodity as time passes from the first date to the second date; 
establishing a settlement price for the commodity on or after the second date; 
transferring a net settlement value to or from the purchaser of the commodity; and
facilitating the purchase of the commodity by the purchaser by negotiating and recording the smart contract in a distributed ledger, wherein the negotiating and recording the smart contract in the distributed ledger includes establishing the provisional price for the commodity, wherein the provisional price and the partial payment price are established in a first cryptocurrency.
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of transferring a net settlement value to or from the purchaser of the commodity. Therefore, the claim is a “Certain Method of Organizing Human Activity” relating to a “commercial or legal interactions” i.e. agreements in the form of contracts; legal obligations, sales activities, business relations etc. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a server computer” for establishing, receiving, tracking and transferring data are recited at a high level of generality i.e., as a generic processor performing a generic computer function of sending, receiving, and processing data. These additional elements describes how to generally “apply” the judicial exception in a computer environment to automate the process without providing significantly more. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim, as mentioned above, amount to no more than mere instructions to “apply” the judicial exception using a generic computer component. The steps in the claims are all well-understood, routine and conventional in the realm of transferring a net settlement value to or from the purchaser of the commodity.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. Claim 40 is rejected for analogous reasons.
The dependent claims 2-18, 21-25, 27-35, 37, 39, 41, 43, 45-51 and 53-55 provide further descriptive limitations of elements. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The claims further define and limit the abstract idea without significantly more. For these reasons, claims 2-18, 21-25, 27-35, 37, 39, 41, 43, 45-51 and 53-55 are ineligible under 35 USC 101.

Claim Objections
Claims 7-18, 27-35, 37, 39, 43, 45-51 & 53-55 objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record Under 35 USC 103 if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 19, 21-24, 25, 40 & 41 are rejected under 35 U.S.C. 103 as being unpatentable over Justin Chapman et al. (US 2018/0225660 A1, herein Chapman) in view of Ryan David Pierce et al. (US 2019/0028276 A1, herein Pierce).

As per claim 1. A computer method for making a smart contract for a purchase of a commodity, comprising: 
establishing, in the server computer, a partial payment price on the first date corresponding to the commodity (Chapman ¶¶ [50-53]); 
receiving, into the server computer, the partial payment price from a purchaser of the commodity, wherein receiving the partial payment price includes receiving commodity tokens based on the commodity (Chapman ¶¶ [50-53]);
tracking a value for the commodity as time passes from the first date to the second date, wherein tracking the value for the commodity includes tracking the value in a server-based program (Chapman ¶¶ [43, 46, 52-53, 64, 69-70 & 73]); 
establishing, with the server computer, a settlement price for the commodity on or after the second date (Chapman ¶¶ [51, 53 & 61]); 
transferring a net settlement value to or from the purchaser of the commodity (Chapman ¶¶ [42, 57 & 60]); 
It can be argued that Chapman does not explicitly teach, however Pierce further teaches: 
establishing, in a server computer, a provisional price for the commodity on a first date for delivery at a future second date (Pierce ¶¶ [12 & 115]); and 
facilitating the purchase of the commodity by the purchaser by negotiating and recording the smart contract in a distributed ledger, wherein the negotiating and recording the smart contract in the distributed ledger includes establishing the provisional price for the commodity, wherein the provisional price and the partial payment price are established in a first cryptocurrency (Pierce ¶¶ [12-13, 16, 115 & 137] wherein the examiner interprets the futures contract price as the provisional price).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and methods for issuing and tracking digital tokens within distributed network nodes as seen in Chapman to incorporate a blockchain including linked digital assets as taught in Pierce in for the purpose of insuring the broker or clearing house against loss on open futures or options contracts (Pierce ¶¶ [115 & 118]).
As per claim 40, the claims recite analogous limitations to claim 1 above and therefore rejected under the same premise. 

As per claim 2, Chapman and Pierce teach the computer method for making a smart contract for a commodity of claim 1, Chapman further teaches: further comprising: 
in the server computer, transferring the net settlement value from or to a seller of the commodity (Chapman ¶¶ [42, 57 & 60]).

As per claim 3, Chapman and Pierce teach the computer method for making a smart contract for a commodity of claim 1, Chapman further teaches: further comprising: 
establishing, with the server computer, a first margin reserve requirement on the first date (Chapman ¶¶ [43, 46, 64 & 69]); and 
receiving verification of the purchaser meeting the first margin reserve requirement (Chapman ¶¶ [50, 51, 70 & 73]).

As per claim 4, Chapman and Pierce teach the computer method for making a smart contract for a commodity of claim 3,
 Pierce further teaches: wherein the first margin reserve requirement includes requiring that the purchaser maintain, in an account of the purchaser, a reserve fund equal to at least a difference between the provisional price and the partial payment price (Pierce ¶ [166]).
The motivation to combine the references is the same as seen above in claim 1.

As per claim 5, Chapman and Pierce teach the computer method for making a smart contract for a commodity of claim 4, Chapman further teaches: further comprising: 
earmarking the reserve fund for settling purchase of the commodity on or after the second date (Chapman ¶¶ [43, 64 & 70]); and 
It can be argued that Chapman does not explicitly teach, however Pierce further teaches: 
preventing, between the first date and the second date, expenditure from the account if the expenditure would result in a total reserve fund in the account less than the first margin reserve requirement (Pierce ¶¶ [10, 53, 74, 79 & 158]).
	The motivation to combine the references is the same as seen above in claim 1.

As per claim 6, Chapman and Pierce teach the computer method for making a smart contract for a commodity of claim 3, Pierce further teaches: further comprising:
establishing a third margin reserve requirement on a third date between the first date and the second date different than the first date (Pierce ¶¶ [223 & 225-231]); and 
notifying the purchaser of the third margin reserve requirement (Pierce ¶ [16]).
	The motivation to combine the references is the same as seen above in claim 1.

As per claim 19, Chapman and Pierce teach the computer method for making a smart contract for a commodity of claim 1, further comprising: 
Chapman further teaches: facilitating the purchase of the commodity by the purchaser by negotiating and recording a smart contract in a distributed ledger (Chapman ¶¶ [20 & 47]).

As per claim 21, Chapman and Pierce teach the computer method for making a smart contract for a commodity of claim 19, Chapman further teaches: wherein negotiating and recording the smart contract in the distributed ledger includes establishing the partial payment price (Chapman ¶¶ [18, 50, 51, & 53]).

As per claim 22, Chapman and Pierce teach the computer method for making a smart contract for a commodity of claim 19, Chapman further teaches: wherein recording the smart contract includes recording the settlement price and the net settlement value in the distributed ledger (Chapman ¶¶ [17, 18, 20, 22, 24, 26-28, 29 & 61]).

As per claim 23, Chapman and Pierce teach the computer method for making a smart contract for a commodity of claim 19, Pierce further teaches: wherein the distributed ledger is a public blockchain (Pierce ¶¶ [53-54, 75 & 79]).
The motivation to combine the references is the same as seen above in claim 1.

As per claim 24, Chapman and Pierce teach the computer method for making a smart contract for a commodity of claim 19, Pierce further teaches: wherein the distributed ledger is a private blockchain (Chapman ¶¶ [16, 20, 69 & 70]).

As per claim 25, Chapman and Pierce teach the computer method for making a smart contract for a commodity of claim 19, Chapman further teaches: wherein the distributed ledger is a permission-based blockchain to which both the purchaser and the seller of the commodity have access (Chapman ¶¶ [18, 21, 22, 23, 28-31 & 35]).

As per claim 41, Chapman and Pierce teach the computer method for making a smart contract for a commodity of claim 40, Chapman further teaches: wherein recording data with the server computer includes transacting the data onto the distributed ledger (Chapman ¶¶ [20 & 47]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/19/2022